Citation Nr: 1403248	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-13 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hip osteoarthritis.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

4.  Entitlement to service connection for bilateral hip osteoarthritis, to include as secondary to service-connected L5-S1 degenerative disc disease with intervertebral disc syndrome.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and January 2010 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a July 2013 video-conference hearing.  At the hearing, the Veteran testified that he was seeking service connection for a right and left hand disability, to include arthritis and carpal tunnel syndrome.  As service connection for either of the disabilities would satisfy the Veteran's claim, the matter has been recharacterized accordingly.  

The matters of entitlement to service connection for bilateral hip osteoarthritis, a left knee disability, a right knee disability, tinnitus, and a bilateral hand disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1991 rating decision denied the Veteran service connection for a bilateral hip disability, based essentially on findings that it was not shown he had a disability.  

2.  Evidence received since the December 1991 rating decision denying service connection for a bilateral hip disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a bilateral hip disability, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed December 1991 rating decision denied the Veteran service connection for a left knee disability, based essentially on findings that it was not shown he had a disability.  

4.  Evidence received since the December 1991 rating decision denying service connection for a left knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a left knee disability, and raises a reasonable possibility of substantiating the claim.  

5.  An unappealed December 1991 rating decision denied the Veteran service connection for a right knee disability, based essentially on findings that it was not shown he had a permanent or chronic disability.  

6.  Evidence received since the December 1991 rating decision denying service connection for a right knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a right knee disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1991 rating decision denying the claim for service connection for a bilateral hip disability, a left knee disability, and a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for a bilateral hip disability, a left knee disability, and a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the claim of entitlement to service connection for bilateral hip osteoarthritis, a left knee disability, and a right knee disability and remands these claims for further development.  As such, no discussion of VA's duty to notify and assist is necessary.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Historically, a December 1991 rating decision denied the Veteran's claim for service connection for a bilateral hip disability and a left knee disability, based on a finding that there was no evidence of a disability, and denied service connection for a right knee disability, based on a finding that there was no permanent residual or chronic disability shown.  Post-service treatment records in the record at that time revealed complaints of bilateral knee and hip pain, but no diagnosis pertinent to the hips or knees was provided.  The Veteran did not appeal the December 1991 rating decision, and no additional evidence pertinent to the issues was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the December 1991 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for the right and left knee was received in March 2009, and the claim for service connection for bilateral hip osteoarthritis was received in September 2009.  

Since the December 1991 rating decision, the Veteran submitted additional evidence, including VA treatment records showing diagnoses of bilateral hip osteoarthritis/degenerative joint disease, osteoarthritis bilateral knees, bilateral knee medial meniscus posterior horn tear, left knee medial and patellofemoral compartment chondromalacia, and right knee partial tear versus degeneration of the patellar tendon near its proximal insertion.  This evidence is new, in that it was not previously y of record at the time of the December 1991 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hip osteoarthritis, a left knee disability, and a right knee disability.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hip osteoarthritis, a left knee disability, and a right knee disability are reopened, and to this extent only the appeals are granted.  


REMAND

The Veteran seeks service connection for right hip, left hip, right knee and left knee disabilities.  

The Veteran's service treatment records show that in August 1974, a filing cabinet fell on the Veteran, and specifically on his knees.  He complained of pain and swelling in both knees.  Impressions of MCL strain and joint effusion were provided.  In June 1980, the Veteran complained of an injury just under his left knee while playing football; physical examination revealed an abrasion on the left knee and it was cleaned.  In July 1984, he complained of painful hips and legs. In June 1989, he complained of dull pain in his lower back and hips for more than two months.  July 1989 radiology revealed no significant abnormality of the right hip.  In April 1991, the Veteran complained of right knee pain.  He reported he attends exercise classes three mornings per week.  The assessment was mild intrapatellar tendonitis.  May 1991 x-rays revealed no significant abnormalities of the right knee.  

Post-service evidence shows that the Veteran currently has diagnoses of bilateral hip osteoarthritis/degenerative joint disease, osteoarthritis bilateral knees, bilateral knee medial meniscus posterior horn tear, left knee medial and patellofemoral compartment chondromalacia, and right knee partial tear versus degeneration of the patellar tendon near its proximal insertion.  In light of the evidence noted above, the Board finds that a VA examination is necessary regarding the claim for bilateral hip osteoarthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran was afforded a VA examination regarding his claim for a left and right knee disability in July 2012.  The examiner found that the Veteran had crepitus in both knees and x-ray degenerative changes consistent with osteoarthritis in both knees.  The examiner concluded the osteoarthritis was age-related without nexus to active duty.  Given the length of the Veteran's active duty service, it is unclear whether this "aging" took place while he was on active duty.  On remand, the Veteran should be afforded another examination to obtain a nexus opinion as to the etiology of his right and left knee disabilities.  McLendon, 20 Vet. App. at 83.  

Regarding the claim for service connection for tinnitus, the Veteran's DD Form 214 reflects that his primary specialty was supply system analysis supervisor and inventory management specialist.  He contends that his tinnitus is related to noise exposure from the card reader, card puncher, and printer used as part of his duties.  He has submitted evidence of the type of equipment he handled.  See July 2013 internet excerpt.  Notably, the Veteran's service treatment records show complaint and treatment on several occasions for impacted cerumen in both ears.  See, e.g., March 1980, May 1982, August 1987.  In light of the evidence and the Veteran's testimony, the Board finds that he should be afforded an examination to obtain a nexus opinion as to the etiology of his tinnitus.  McLendon, 20 Vet. App. at 83.  

As to the claim for service connection for a bilateral hand disability, as noted in the introduction, the Veteran's claim encompasses carpal tunnel syndrome and arthritis.  At the July 2013 Board hearing, he related his hand disability to his duties as a computer operator handling punch cards eight hours at a time.  He also testified that he took over-the-counter medications during active duty for his hands, but denied seeking treatment during service for his hands.  On August 2012 VA examination, the Veteran was diagnosed with mild osteoarthritis bilateral hands.  It was opined that his current bilateral hands disability was secondary to his age and not caused by or the result of his duties as a supply systems analyst and inventory management specialist during active service.  Although to one trained in medicine the basis for the examiner's conclusion that the Veteran's bilateral hand osteoarthritis was most likely age related may be obvious from the record, caselaw essentially requires the basis for the opinion to be expressed in order to afford it evidentiary weight.  See Stefl, 21 Vet. App. at 123. On remand, the Veteran should be afforded another examination to obtain a nexus opinion as to the etiology of his bilateral hand disabilities, to include carpal tunnel syndrome.  McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file VA treatment records pertaining to the Veteran's hips, knees, tinnitus, and hands that are dated from September 2012.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have 
first-hand knowledge of the nature and extent of his in-service and post-service hip, knees, hands, and tinnitus symptoms, as well as any relationship between these disabilities and his lumbosacral spine disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any right and left hip, right and left knee, and right and left hand disability found to be present.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not any diagnosed right and left hip, right and left knee, and right and left hand disability/carpal tunnel syndrome is related to or had its onset in service, to include his more than 22 years of in-service "aging."  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current right and left hip, and right and left knee disabilities were caused or aggravated by his service-connected lumbosacral spine disability.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his tinnitus.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  If tinnitus is identified, the examiner should provide an opinion as to whether it is at least as likely as not that the tinnitus was incurred in service, or is the result of exposure to acoustic trauma during service or had its onset while   he was on active duty.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


